       Case 6:20-cv-01249-TC-KGG Document 1 Filed 09/17/20 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

CHRISTY OCHOA,                               )
                                             )
       Plaintiff,                            )
                                             )       Case No.:
v.                                           )
                                             )
WALMART, INC.,                               )       Removal from the District Court of
                                             )       Sedgwick County, Kansas
       Defendants.                           )       Case No. 2020-CV-001349
                                             )

                                  NOTICE OF REMOVAL

       TO:    THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE

DISTRICT OF KANSAS

       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Walmart, Inc. (hereinafter

referred to as “Defendant” or “Walmart”) hereby removes to the United States District Court for

the District of Kansas the action styled Christy Ochoa v. Walmart, Inc., Case No. 2020-CV-

001349-TP, from the District Court of Sedgwick County, Kansas. Defendant states the following

in support of removal:

                                   STATE COURT ACTION

       1.     On August 24, 2020, Plaintiff Christy Ochoa (“Plaintiff”) commenced this matter

by filing her Petition in the case styled Christy Ochoa v. Walmart, Inc., Case No. 2020-CV-

001349-TP, from the District Court of Sedgwick County, Kansas (the “State Court Action”).

       2.     Plaintiff’s Petition in the State Court Action asserts a claim of negligence.

       3.     Removal is timely if it is filed within thirty (30) days after a defendant receives a

copy of an initial pleading “through service or otherwise”. 28 U.S.C. §§ 1441 and 1446.

       4.     Defendant was served with process on August 27, 2020.




                                                 1
        Case 6:20-cv-01249-TC-KGG Document 1 Filed 09/17/20 Page 2 of 5




        5.       This is a civil action over which this Court has original diversity of citizenship

jurisdiction under 28 U.S.C. § 1332. As such, Defendant may remove this action under 28 U.S.C.

§§ 1441 and 1446.

                               PAPERS FROM REMOVED ACTION

        6.       A true and correct copy of the court file from the State Court Action is attached

hereto as Exhibit A.

                                       REMOVAL IS TIMELY

        7.       A Notice of Removal is required to be filed within thirty (30) days that the

defendant receives a copy of an initial pleading “through service or otherwise”. 28 U.S.C. §

1446(b).

        8.       Defendant was served with process on August 27, 2020.

        9.       This Notice of Removal is being filed on or before September 26, 2020.

                                 VENUE REQUIREMENT IS MET

        10.      Venue is proper, in that this Court is the United States District Court for the district

and division corresponding to the place where the State Court Action was pending. 28 U.S.C. §

1441(a).

                               DIVERSITY JURISDICTION EXISTS

        11.      Plaintiff is a citizen and resident of Sedgwick County, Kansas. See Exhibit A,

Petition ¶ 1.

        12.      Defendant, for the purpose of establishing that complete diversity of citizenship

exists for this controversy, provides the following information:

              a) Walmart, Inc. is a corporation organized and existing under the laws of the State of

                 Delaware and maintains its principal office and place of business in the State of




                                                    2
        Case 6:20-cv-01249-TC-KGG Document 1 Filed 09/17/20 Page 3 of 5




               Arkansas, not having its chief and principal place of business in the State of Kansas

               and is neither a citizen nor a resident of the State of Kansas.

        13.    Accordingly, there exists complete diversity of citizenship in this matter. See 28

U.S.C. § 1332(c).

                      AMOUNT IN CONTROVERSY EXCEEDS $75,000

        14.    A district court has original diversity jurisdiction when “the matter in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs . . . .” 28 U.S.C. § 1332(a). A

defendant seeking to remove a matter must prove jurisdictional facts and can do so in several ways,

including “by reference to the plaintiff’s informal estimates or settlement demands.” McPhail v.

Deere & Co., 529 F.3d 947, 954 (10th Cir. 2008) (citing Meridian Security Ins. Co. v. Sadowski,

441 F.3d 536 (7th Cir. 2006).

        15.    Plaintiff’s Petition prays for a judgment in excess of $75,000. See Exhibit A,

Wherefore clause subsequent to ¶ 12.

        16.    Based on Plaintiff’s explicit prayer for judgment in excess of $75,000, a fact finder

could legally conclude that the amount in controversy in this matter is in excess of $75,000.

                                     REMOVAL IS PROPER

        17.    Removal is proper, in that (i) this action is a civil action pending within the

jurisdiction of the District Court of Sedgwick County, Kansas; (ii) this action could have been

brought in this jurisdiction; and (iii) the parties are completely diverse. 28 U.S.C. §§ 1441 and

1446.

        18.    The U.S. District Court for the District of Kansas is the appropriate court for

removing this action. See 28 U.S.C. §§ 1441(a) and 1446(a).




                                                 3
        Case 6:20-cv-01249-TC-KGG Document 1 Filed 09/17/20 Page 4 of 5




                                FILING OF REMOVAL PAPERS

       19.     Promptly upon filing this Notice of Removal, Defendant will give notice in writing

to all parties and will file a copy of this Notice of Removal with the Clerk of the District Court of

Sedgwick County, Kansas, as required by 28 U.S.C. § 1446(d).

                             DESIGNATION OF PLACE OF TRIAL

       20.     Defendant hereby designates Wichita, Kansas as the place for trial.

                                          CONCLUSION

       WHEREFORE, Defendant Walmart, Inc. hereby removes the above-captioned action from

the District Court of Sedgwick County, State of Kansas, and request that further proceedings be

conducted in this Court as provided by law.

       DATED: September 17, 2020.




                                              Respectfully submitted:


                                              /s/ Kathryn A Wright
                                              Mitchell E. Wood      (KS. #24052)
                                              Kathryn A. Wright (KS. #27478)
                                              HALBROOK WOOD, PC
                                              3500 West 75th Street, Suite 300
                                              Prairie Village, Kansas 66208
                                              TEL: (913) 529-1188
                                              FAX: (913) 529-1199
                                              E-MAIL: mwood@halbrookwoodlaw.com
                                              E-MAIL: kwright@halbrookwoodlaw.com
                                              ATTORNEYS FOR DEFENDANT




                                                 4
       Case 6:20-cv-01249-TC-KGG Document 1 Filed 09/17/20 Page 5 of 5




                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 17th day of September 2020, the foregoing
was electronically mailed to:

Christopher J. Omlid, #26632
Richard W. James, #19822
DeVaughn James Injury Lawyers
3241 N. Toben
Wichita, KS 67226
Phone: 316-977-9999
Email: comlid@devaughnjames.com
Email: rjames@devaughnjames.com
ATTORNEYS FOR PLAINTIFF


                                           /s/ Kathryn A. Wright
                                           ATTORNEY FOR DEFENDANT




                                              5
